MEMORANDUM DECISION                                                             FILED
                                                                           Feb 27 2017, 9:54 am
Pursuant to Ind. Appellate Rule 65(D),                                          CLERK
this Memorandum Decision shall not be                                       Indiana Supreme Court
                                                                               Court of Appeals
regarded as precedent or cited before any                                        and Tax Court


court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
P. Stephen Miller                                       Curtis T. Hill, Jr.
Fort Wayne, Indiana                                     Attorney General of Indiana

                                                        Caryn N. Szyper
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Ronnie D. Ball, Jr.,                                    February 27, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        02A03-1609-CR-2117
        v.                                              Appeal from the Allen Superior
                                                        Court
State of Indiana,                                       The Honorable Frances C. Gull,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        02D06-1503-F5-55



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A03-1609-CR-2117 | February 27, 2017            Page 1 of 5
                                       Statement of the Case
[1]   Ronnie D. Ball, Jr. appeals his sentence following his conviction for corrupt

      business influence, a Level 5 felony. Ball presents a single issue for our review,

      namely, whether his sentence is inappropriate in light of the nature of the

      offense and his character. We affirm.


                                 Facts and Procedural History
[2]   On February 25, 2015, the State charged Ball with corrupt business influence.

      The information alleged that, between July 21 and September 17, 2014, Ball,

      along with “a group of individuals” that formed an “enterprise,” engaged in “a

      pattern of racketeering activity . . . involving a series of thefts of miscellaneous

      merchandise from Lowe’s” home improvement store. Appellant’s App. at 14.

      The value of the stolen merchandise totaled $3,802.69.


[3]   On August 3, 2015, Ball pleaded guilty as charged. The trial court took Ball’s

      guilty plea under advisement, and Ball agreed to waive his “right to be

      sentenced within thirty (30) days.” Id. at 30. The trial court deferred

      sentencing and placed Ball in the Drug Court Diversion Program (“the

      program”). Id. On June 30, 2016, Ball failed a drug test, testing positive for

      cocaine and morphine, and the drug court case manager filed a petition to

      terminate Ball from the program. Following a hearing, the trial court revoked

      Ball’s participation in the program and scheduled a sentencing hearing.


[4]   At the sentencing hearing, the trial court accepted Ball’s guilty plea and entered

      judgment of conviction. In sentencing Ball, the trial court identified the

      Court of Appeals of Indiana | Memorandum Decision 02A03-1609-CR-2117 | February 27, 2017   Page 2 of 5
      following mitigators: his guilty plea; his acceptance of responsibility; and his

      “efforts while in drug court.” Id. at 76. And the trial court identified as

      aggravating Ball’s criminal history, which began in 1997 and includes one prior

      felony and three misdemeanors. The trial court emphasized Ball’s “failed

      efforts [at] rehabilitation” and prior lenient sentences, including community

      service, unsupervised probation, transitional living, and drug court. Id. The

      trial court sentenced Ball to the advisory term of three years. This appeal

      ensued.


                                    Discussion and Decision
[5]   Ball contends that his three-year sentence is inappropriate in light of the nature

      of the offense and his character. As we have explained:

              Indiana Appellate Rule 7(B) permits an Indiana appellate court
              to “revise a sentence authorized by statute if, after due
              consideration of the trial court's decision, the Court finds that the
              sentence is inappropriate in light of the nature of the offense and
              the character of the offender.” We assess the trial court’s
              recognition or nonrecognition of aggravators and mitigators as an
              initial guide to determining whether the sentence imposed was
              inappropriate. Gibson v. State, 856 N.E.2d 142, 147 (Ind. Ct.
              App. 2006). The principal role of appellate review is to “leaven
              the outliers.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.
              2008). A defendant must persuade the appellate court that his or
              her sentence has met the inappropriateness standard of review.
              Roush v. State, 875 N.E.2d 801, 812 (Ind. Ct. App. 2007).


      Robinson v. State, 61 N.E.3d 1226, 1228 (Ind. Ct. App. 2016).




      Court of Appeals of Indiana | Memorandum Decision 02A03-1609-CR-2117 | February 27, 2017   Page 3 of 5
[6]   On appeal, Ball asserts that the advisory sentence is inappropriate in light of the

      nature of the offense because “his crime was a far cry from the most severe type

      of corrupt business influence.” Appellant’s Br. at 10. And Ball maintains that

      his sentence is inappropriate in light of his character based on his past military

      service and his “limited criminal history” despite his difficult childhood, post-

      traumatic stress disorder, and drug addiction. Id. We cannot agree.


[7]   Regarding the nature of the offense, Ball and his cohorts stole a total of $3,802-

      worth of merchandise from various Lowe’s stores over the course of more than

      two months, “return[ed]” the stolen goods in exchange for Lowe’s gift cards,

      and sold those gift cards to a pawn shop for cash. Appellant’s App. at 15. Ball

      was one of seven people who planned and executed these thefts in order to

      support their drug habits. Regarding his character, while we commend Ball’s

      military service, the record supports the trial court’s determination that he has

      failed to take advantage of lenient sentences and opportunities for rehabilitation

      in the past. And Ball was given the opportunity to avoid the instant conviction

      through participation in the Drug Court Diversion Program, but he was

      terminated.1 Finally, at the time of sentencing, Ball owed approximately

      $35,000 in child support for his two children. We cannot say that the advisory




      1
        The record shows that, during the program, Ball failed four drug screens and failed to submit to one drug
      screen, and he did not complete the required community service hours.

      Court of Appeals of Indiana | Memorandum Decision 02A03-1609-CR-2117 | February 27, 2017          Page 4 of 5
      sentence of three years is inappropriate in light of the nature of Ball’s offense

      and his character and, thus, we affirm his sentence. 2


[8]   Affirmed.


      Bailey, J., and May, J., concur.




      2
         We note that the trial court recommended Ball for purposeful incarceration, whereby Ball would get
      treatment for his drug addiction.

      Court of Appeals of Indiana | Memorandum Decision 02A03-1609-CR-2117 | February 27, 2017         Page 5 of 5